Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 23-42 are presented for examination.  Claims 1-22 are canceled.

Information Disclosure Statement
The IDS filed on 11/5/2019 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24, 26-32, 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (Krishnamoorthy), US 2016/0174232, in view of Catovic et al (Catovic), US 2015/0065106.

Krishnamoorthy and Catovic are cited by the applicant in the IDS.

As per claim 23, Krishnamoorthy taught the invention including a method of operation at a control node configured for operation in a wireless communication network, the method comprising:
Identifying redundancies between communication modules, wherein a given communication module is considered to be redundant with respect to another given communication module when both given communication modules are identified as being affiliated with a same remote device (figure 2: redundant SIM interfaces; figure 6; pp. 0025); and
Controlling handover of communication modules to avoid having communication modules that are redundant with respect to each other connected to a same access point in the network, including at least one of:
Initiating a handover of one communication module in a given pair of communication modules from a given access point to another given access point (pp. 0080-0083; figure 6), in response to determining that the given pair of communication modules are redundant with respect to each other (pp. 0087-0088).

Krishnamoorthy did not specifically teach to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication module that is redundant with respect to the given communication module.  Catovic taught to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication module that is redundant with respect to the given communication module (pp. 0081-0086).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy and Catovic in order to reduce and avoid duplicate or unnecessary performance of procedures and conserve processing resources.

As per claim 24, Krishnamoorthy and Catovic taught the invention as claimed in claim 23.  Catovic further taught wherein controlling handover of communication modules further comprises, after handover of a given communication module from a given access point to another given access point and while the given communication module remains connected to the other given access point, preventing or delaying subsequent handover to the other given access point of any communication module that is redundant with respect to the given communication module (pp. 0016).    

As per claim 26, Krishnamoorthy and Catovic taught the invention as claimed in claim 23.  Catovic further taught wherein communication module identifiers identify corresponding 

As per claim 27, Krishnamoorthy and Catovic taught the invention as claimed in claim 26.  Catovic further taught wherein identifying redundancies between communication modules comprises, for first and second communication modules, obtaining the corresponding communication module identifiers and determining whether the corresponding communication module identifiers are affiliated with the same remote device identifier (pp. 0064-0067).  

As per claim 28, Krishnamoorthy and Catovic taught the invention as claimed in claim 27.  Catovic further taught to comprise obtaining the corresponding communication module identifiers directly or indirectly from the first and second communication modules, and obtaining affiliation information that indicates whether the corresponding communication module identifiers are affiliated with the same remote device identifier (pp. 0064-0067).  Krishnamoorthy taught to store identifier information in database (pp. 0067-0076).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy and Catovic and utilize database to store affiliation information and retrieve from there when needed.  

As per claim 29, Krishnamoorthy and Catovic taught the invention as claimed in claim 23.  Krishnamoorthy further taught to comprise maintaining an affiliation database indicating 

As per claim 30, Krishnamoorthy and Catovic taught the invention as claimed in claim 29.  Krishnamoorthy further taught wherein maintaining the affiliation database comprises of at least one of:
Maintaining one or more local affiliation database, each local affiliation database being local to a particular access point in the network or a particular group of neighboring access points in the network (pp. 0067-0076); and
Maintaining a central affiliation database that is not local to any particular access point in the network or any particular group of access points in the network.  

As per claim 31, Krishnamoorthy taught the invention including a control node configured for operation in a wireless communication network, the control node comprising:
Communication circuitry configured for at least one of: communicating with communication modules that wirelessly connected to the network, communication with one or more access points that provide for wireless connection to the network, and communicating with one or more other nodes in the network (figures 1 and 2); and
Processing circuitry operatively associated with the communication circuitry and configured to:
Identify redundancies between communication modules, wherein a given communication module is considered to be redundant with respect to 
Control handover of communication modules to avoid having communication modules that are redundant with respect to each other connected to a same access point in network (pp. 0080-0083, 0087-0088; figure 6); 
Said processing circuitry configured to control handover based on being configured to perform at least one of:
Initiate a handover of one communication module in a given pair of communication modules from a given access point to another given access point (pp. 0080-0083; figure 6), in response to determining that the given pair of communication modules are redundant with respect to each other (pp. 0087-0088).  

Krishnamoorthy did not specifically teach to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication module that is redundant with respect to the given communication module.  Catovic taught to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication 

As per claim 32, Krishnamoorthy and Catovic taught the invention as claimed in claim 31.  Catovic further taught wherein the processing circuitry is configured to control handover of communication modules by being configured to, after handover of a given communication module from a given access point to another given access point and while the given communication module remains connected to the other given access point, prevent or delay subsequent handover to the other given access point of any communication module that is redundant with respect to the given communication module (pp. 0016)

As per claim 34, Krishnamoorthy and Catovic taught the invention as claimed in claim 31.  Catovic further taught wherein communication module identifiers identify corresponding communication modules and remote device identifier identify corresponding remote devices, and wherein the processing circuitry is configured to identify redundancies between communication modules comprises recognizing when two or more communication modules identifier are affiliated with the same remote device identifier (pp. 0064-0067).  

As per claim 35, Krishnamoorthy and Catovic taught the invention as claimed in claim 34.  Catovic further taught wherein the processing circuitry is configured to identify redundancies between first and second communication modules by being configured to obtain 

As per claim 36, Krishnamoorthy and Catovic taught the invention as claimed in claim 35.  Catovic further taught wherein the circuitry is configured to obtain the corresponding communication module identifiers directly or indirectly from the first and second communication modules, and obtaining affiliation information that indicates whether the corresponding communication module identifiers are affiliated with the same remote device identifier (pp. 0064-0067).  Krishnamoorthy taught to store identifier information in database (pp. 0067-0076).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy and Catovic and utilize database to store affiliation information and retrieve from there when needed.  

As per claim 37, Krishnamoorthy and Catovic taught the invention as claimed in claim 31.  Krishnamoorthy further taught wherein the processing circuitry is configured to maintain an affiliation database indicating affiliations between respective communication modules and respective remote devices (pp. 0067-0076).  

As per claim 38, Krishnamoorthy and Catovic taught the invention as claimed in claim 37.  Krishnamoorthy further taught wherein the processing circuity is configured to maintain the affiliation database by being configured to maintain at least one of:
one or more local affiliation database, each local affiliation database being local to a particular access point in the network or a particular group of neighboring access points in the network (pp. 0067-0076); and
a central affiliation database that is not local to any particular access point in the network or any particular group of access points in the network.  

As per claim 39, Krishnamoorthy and Catovic taught the invention as claimed in claim 31.  Catovic further taught wherein the control node comprises a Radio Access Network based node that is integrated into or associated with one or more access points in the network (pp. 0004, 0040-0044; figure 4).  

As per claim 40, Krishnamoorthy and Catovic taught the invention as claimed in claim 39.  Catovic further taught wherein the control node further comprises a Core Network based node that is configured to operate in a supervisory capacity with respect to the RAN based node (pp. 0040-0045, 0047-0050; figure 4).

As per claim 41, Krishnamoorthy and Catovic taught the invention as claimed in claim 40.  Krishnamoorthy further taught to maintain communication module identifier in local affiliation database (pp. 0067-0076).  Catovic further taught to obtain the corresponding communication module identifiers (pp. 0064-0067).  Krishnamoorthy and Catovic did not specifically teach wherein the RAN based node maintains the one or more local affiliation database based on communication module identifiers received from given communication modules connecting to the one or more access points in the network, and further based on 

As per claim 42, Krishnamoorthy taught the invention including a computer program product comprising computer instructions that, when executed by processing circuitry of a control node configured for operation in a wireless communication network, cause the control node to:
Communicate with at least one of: communication modules that wirelessly connected to the network, one or more access points that provide for wireless connection to the network, and one or more other nodes in the network (figures 1 and 2); and
Identifying redundancies between communication modules, wherein a given communication module is considered to be redundant with respect to another given communication module when both given communication modules are affiliated with a same remote device (figure 2: redundant SIM interfaces; figure 6; pp. 0025); and
Control handover of communication modules to avoid having communication modules that are redundant with respect to each other connected to a same access 
Initiating a handover of one communication module in a given pair of communication modules from a given access point to another given access point (pp. 0080-0083; figure 6), in response to determining that the given pair of communication modules are redundant with respect to each other (pp. 0087-0088).  

Krishnamoorthy did not specifically teach to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication module that is redundant with respect to the given communication module.  Catovic taught to select a given access point as a handover target for a given communication module, based on determining that the given access point is a candidate for serving the given communication module and further based on determining that the given access point is not already serving another given communication module that is redundant with respect to the given communication module (pp. 0081-0086).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy and Catovic in order to reduce and avoid duplicate or unnecessary performance of procedures and conserve processing resources.

Claims 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy and Catovic as applied to claims 23-24, 26-32, 34-42 above, and further in view of Heo et al (Heo), US 2015/0117183

Heo is cited by the applicant in the IDS.

As per claim 25, Krishnamoorthy and Catovic taught the invention as claimed in claim 23.  Krishnamoorthy and Catovic did not specifically teach wherein a first communication module is identified as being redundant with respect to a second communication module, and wherein controlling handover of communication modules comprises, for the first and second communication modules, avoiding handing over one of the first and second communication modules to any access point that is connected to the other one of the first and second communication modules, providing that handover is not needed to avoid or recover from a radio link failure.  Heo taught wherein a first communication module is identified as being redundant with respect to a second communication module, and wherein controlling handover of communication modules comprises, for the first and second communication modules, avoiding handing over one of the first and second communication modules to any access point that is connected to the other one of the first and second communication modules, providing that handover is not needed to avoid or recover from a radio link failure (pp. 0073).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy, Catovic and Heo in order to refrain from performing a connection re-establishment when there is not a failure.

As per claim 33, Krishnamoorthy and Catovic taught the invention as claimed in claim 31.  Krishnamoorthy and Catovic did not specifically teach wherein, with respect to a first communication module identified being redundant with respect to a second communication module, the processing circuity is configured to avoid handing over one of the first and second communication modules to any access point that is connected to the other one of the first and second communication modules, providing that handover is not needed to avoid or recover from a radio link failure.  Heo taught wherein a first communication module is identified as being redundant with respect to a second communication module, and wherein controlling handover of communication modules comprises, for the first and second communication modules, avoiding handing over one of the first and second communication modules to any access point that is connected to the other one of the first and second communication modules, providing that handover is not needed to avoid or recover from a radio link failure (pp. 0073).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Krishnamoorthy, Catovic and Heo in order to refrain from performing a connection re-establishment when there is not a failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamoorthy et al, US 2016/0020800
Walke et al, US 2013/0260761

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 15, 2021